Case 1:18-cv-03332-KLM Document 15 Filed 07/29/19 USDC Colorado Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No.: 1:18-cv-03332-KLM

FRED NEKOUEE, individually,                      :
                                                 :
              Plaintiff,                         :
                                                 :
vs.                                              :
                                                 :
PREMIER HOSPITALITY, INC., a Colorado            :
corporation;                                     :
                                                 :
            Defendant.                           :
_______________________________________/


                       NOTICE OF DISMISSAL WITH PREJUDICE

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff Fred Nekouee (“Plaintiff”) hereby

dismisses Plaintiff’s claims against Defendant PREMIER HOSPITALITY, INC. with prejudice.

The parties have entered into a settlement agreement covering all matters in the Complaint.


       DATE: July 29, 2019


                                             Respectfully submitted,

                                             s/Robert J. Vincze           _
                                             Robert J. Vincze (CO # 28399)
                                             Law Offices of Robert J. Vincze
                                             PO Box 792
                                             Andover, Kansas 67002
                                             Phone: 303-204-8207
                                             Email: vinczelaw@att.net

                                             Attorney for Plaintiff Fred Nekouee
Case 1:18-cv-03332-KLM Document 15 Filed 07/29/19 USDC Colorado Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 29th day of July 2019, I filed a true and correct copy of the
foregoing Notice via the Court’s CM/ECF system and sent a true and correct copy by U.S. Mail,
postage prepaid to In Ki Song, Registered Agent of Premier Hospitality, Inc., 7030 Highway 2,
Commerce City, CO 80022.


                                             s/Robert J. Vincze
                                             Robert J. Vincze (CO #28399)




                                                 2
